              Case 19-10844-BLS         Doc 531     Filed 11/26/19     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re                                             Chapter 11

Achaogen, Inc.                                    Case No. 19-10844 (BLS)

              Debtor.1                            Re: D.I. 504 & 516


       ORDER AMENDING THE ORDER (I) APPROVING THE DEBTOR’S
         ENTRY INTO THE LETTER OF INTENT WITH XUANZHU (HK)
      BIOPHARMACEUTICAL LIMITED, (II) AUTHORIZING THE DEBTOR
      AND XUANZHU TO PERFORM THEIR OBLIGATIONS THEREUNDER,
    INCLUDING THE BREAKUP FEE AND EXPENSE REIMBURSEMENT AND
                    (III) GRANTING RELATED RELIEF

        Upon the Certification of Counsel Regarding the Order (I) Approving the Debtor’s Entry

into the Letter of Intent with XuanZhu (HK) Biopharmaceutical Limited, (II) Authorizing the

Debtor and XuanZhu to Perform their Obligations Thereunder, Including the Breakup Fee and

Expense Reimbursement and (III) Granting Related Relief;

        WHEREAS, on October 31, 2019, the Court entered the Order (I) Approving the

Debtor’s Entry into the Letter of Intent with XuanZhu (HK) Biopharmaceutical Limited, (II)

Authorizing the Debtor and XuanZhu to Perform their Obligations Thereunder, Including the

Breakup Fee and Expense Reimbursement and (III) Granting Related Relief (D.I. 516) (the “LOI

Order”)2;

        WHEREAS, following entry of the LOI Order, the Debtor and XuanZhu (HK)

Biopharmaceutical Limited (“XuanZhu”) agreed to an amendment to that certain letter of intent,


1
        The last four digits of the Debtor’s federal tax identification number are 3693. The
        Debtor’s mailing address for purposes of this Chapter 11 Case is 548 Market Street,
        #70987, San Francisco, California 94104-5401.
2
        Capitalized terms not defined herein are defined in the LOI Order.
              Case 19-10844-BLS         Doc 531      Filed 11/26/19     Page 2 of 3



dated October 15, 2019 as amended by the LOI Order (the “LOI”), for XuanZhu’s proposed

transactions regarding the Debtor’s Licensed IP (as defined in the LOI); and

       WHEREAS, the Debtor and XuanZhu are negotiating, in good faith, the terms and

conditions of a definitive agreement and related documentation to memorialize the transaction,

subject to approval of this Court after further notice and hearing, and wish to extend the duration

of the break-up fee and expense reimbursement provisions in the LOI in connection with the

continuing negotiations between the parties and the submission of the documents to the Court, a

process that will require additional time beyond the end of the Diligence Period originally set in

the LOI.

       IT IS HEREBY ORDERED THAT:

       1.      Notwithstanding anything to the contrary in the LOI Order or the LOI, the second

sentence of Section 7(c) of the LOI is amended and restated to read in its entirety as follows:

       “As used herein, the term “Diligence Period” means the period commencing on
       the date of this letter agreement and ending on the earliest of (i) December 31,
       2019, (ii) the date XuanZhu delivers a Transaction Termination Notice to
       Achaogen and (iii) the date the Bankruptcy Court denies the Approval Order. The
       date on which the Diligence Period expires or terminates is referred to herein as
       the “Diligence Ending Date”.

       2.      All of the terms, conditions and provisions of the LOI Order and the LOI shall

remain in full force and effect pursuant to the LOI Order, except to the extent expressly modified

in paragraph 1 of this Order.




                                                 2
              Case 19-10844-BLS         Doc 531     Filed 11/26/19     Page 3 of 3



       3.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




Dated: November 26th, 2019                      BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Wilmington, Delaware                            JUDGE




                                                3
